— Peters, PJ.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found guilty of a prison disciplinary rule that prohibits engaging in or possessing materials related to an unauthorized organization that advocates certain proscribed conduct. After petitioner’s administrative appeal was unsuccessful, he commenced this proceeding pursuant to CPLR article 78 challenging the determination.
The Attorney General’s office has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional *1205record. Accordingly, petitioner has been afforded all of the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Gilkes v Bezio, 68 AD3d 1226, 1226 [2009]; Matter of Knight v Selsky, 19 AD3d 917, 917 [2005]).
Lahtinen, Kavanagh, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.